 



INVESTMENT AGREEMENT
THIS INVESTMENT AGREEMENT (this “Agreement”), dated as of January 1, 2003, is
made by and between HAMBLIN WATSA INVESTMENT COUNSEL LTD. (“HW”), FAIRFAX
FINANCIAL HOLDINGS LIMITED (“FFH”) and CLEARWATER INSURANCE COMPANY (f/k/a
Odyssey Reinsurance Corporation) (“Clearwater”). As used in this Agreement,
“we”, “us” and “our” shall refer to Clearwater, and “you” and “your” shall refer
to HW and FFH jointly. This Agreement supersedes and replaces the Investment
Management Agreements between Clearwater and HW dated May 11, 2001 and the
Investment Administration Agreement between Clearwater and FFH dated May 11,
2001.
In consideration of the mutual promises contained herein, the parties agree as
follows:
Investment Management

1.   We authorize HW to manage on a continuous basis an investment account (the
“Account”) on our behalf on the terms and conditions set out in this Agreement.
  2.   HW shall manage the Account in accordance with the investment objectives
from time to time communicated in writing by us to HW, subject at all times to
the investment guidelines. Until changed by us, the investment guidelines shall
be as set out in the investment guidelines attached hereto as Schedule A. The
investment guidelines shall at all times be in compliance with the investment
statutes of the State of Delaware.   3.   Subject to Section 2 above, HW shall
manage the Account in our name and HW is hereby authorized to take such action
for the Account as HW, in your sole discretion, may consider appropriate for the
operation of the Account including, without limitation, the power to buy, sell
and exchange and otherwise deal in all securities which may at any time form
part of the Account and to invest, in securities selected by HW, all funds
contained in, paid to or derived from the operation of, the Account, except to
the extent that HW otherwise instructed in writing by us.       The services to
be performed by HW shall be performed only by officers and employees who have
appropriate qualifications. HW agrees to provide to us such information as we
may reasonably request concerning the education and experience of any
individuals HW proposes to assign to the performance of such services. Also,
upon our

1



--------------------------------------------------------------------------------



 



    request, HW agrees to provide a list of individual names and a brief
description of their responsibilities. HW agrees to promptly notify us of any
changes in HW’s staff involving individuals that perform material functions on
our Account.

4.   The securities and funds of the Account have been deposited with and shall
be held by The Bank of New York (or with such other custodian as is chosen by us
from time to time and is approved by the Delaware Insurance Department) (the
“Custodian”) pursuant to an agreement, which we have entered into with the
Custodian. We have instructed the Custodian to promptly follow your directions
at all times and to provide HW with all such information concerning the Account
as HW may from time to time require in connection with your management of the
Account, including without limitation, copies of relevant monthly statements.  
5.   Provided HW has used reasonable care and diligence, HW shall not be liable
for any damage, loss, cost or other expense sustained in the operation of the
Account or relating in any manner to the carrying out of your duties under this
Agreement. Notwithstanding the foregoing, any losses suffered as a result of an
error in implementing investment decisions caused by HW’s negligence or
dishonesty are to be fully reimbursed by HW. To the extent any errors occur in
implementing investment decisions, HW shall immediately notify us in writing of
all relevant facts. HW shall bear full responsibility for any such errors to the
extent such errors result from HW’s negligence or dishonesty and shall be liable
for all financial injury to us resulting therefrom. We agree that HW shall be
entitled to assume that any information communicated by us or the Custodian to
HW is accurate and complete, and that in making investment decisions HW shall be
entitled to rely on publicly available information or on information which HW
believes to have been provided to you in good faith, in both cases barring
actual knowledge by HW to the contrary.   6.   HW will provide us with a monthly
statement and a quarterly presentation respecting the securities held in the
Account.   7.   HW shall deliver in writing to us, as soon as practicable after
implementation of an investment decision, HW’s confirmation of such
implementation to enable us to ascertain that such implementation has been
effected pursuant to the guidelines and procedures of our Board of Directors or
a duly authorized committee thereof. Otherwise, the nature and timing of HW’s
reporting to us on the status of the Account shall be at least quarterly, within
45 days after the end of each quarter.

2



--------------------------------------------------------------------------------



 



8.   We acknowledge receipt of a copy of policies that HW has established to
ensure that investment opportunities are allocated fairly among HW’s
discretionary investment accounts and we confirm that these policies, until
revised by HW, will apply to the account.

Investment Administration

9.   We authorize FFH to provide, and by signing below FFH agrees to provide,
the investment administration services set forth in Schedule B attached hereto,
on our behalf and on the terms and conditions set out in this Agreement, subject
to such guidelines, procedures and limitations as may be duly established and
approved by our Board of Directors or a duly authorized committee of said Board.

General

10.   You shall be entitled to such fees for the services provided hereunder as
FFH may specify from time to time. Attached hereto as Schedule C is a copy of
the current fee schedule and FFH agrees to give us thirty (30) days prior
written notice of any change in such schedule, which change shall require the
approval of Delaware Insurance Department. Such fees shall be the exclusive fees
and charges payable (excluding third party disbursements reasonably incurred)
for the services provided hereunder. As regards third party services, you will
charge us only the amount of your actual disbursements paid to arm’s length
third parties for such services, and HW will select as agents, brokers or
dealers executing orders or acting on the purchase or sale of portfolio
securities only agents, brokers or dealers operating in the United States. Such
disbursements to third parties shall be reported to us quarterly, provided, that
we shall pay third parties such disbursements directly if requested to do so by
you. We will pay you all fees and disbursements hereunder not later than 20 days
after receiving your quarterly report.       All fees will be paid to FFH and
FFH shall reimburse HW for its investment management services. HW acknowledges
that it has no right under this agreement to receive fees directly from us.  
11.   Either we or FFH and HW may terminate this Agreement without penalty by
giving the other party at least thirty (30) days advance written notice of its
desire to terminate the same. In the event that the day upon which this
Agreement is so terminated is a day other than the first day of a calendar
quarter, the fees payable in accordance with paragraph 6 for such quarter shall
be pro-rated and

3



--------------------------------------------------------------------------------



 



    shall be determined having regard to the market value of the Account based
upon the most recent financial report which has been delivered to you by the
Custodian.

12.   All notices and communications to each party to this Agreement shall be in
writing and shall be deemed to have been sufficiently given if signed by or on
behalf of the party giving the notice and either delivered personally or sent by
prepaid registered mail addressed to such party at the address of such party
indicated herein. Any such notice or communication shall be deemed to have been
received by any such party if delivered, on the date of delivery, or if sent by
prepaid registered mail on the fourth business day following mailing thereof to
the party to whom addressed. For such purpose, no day during which there shall
be a strike or other occurrence interfering with normal mail service shall be
considered a business day.   13.   This Agreement shall be effective for a
period of twelve (12) months from the date hereof, and will be automatically
renewed at each such anniversary date unless otherwise terminated in accordance
with paragraph 11 herein. The parties may renegotiate the terms of the Agreement
sixty (60) days prior to each anniversary date. This Agreement shall inure to
the benefit of and shall be binding upon the parties hereto and their respective
successors. This Agreement may not be assigned by any party.   14.   We
acknowledge that we have read and understood this Agreement and that we have
received a copy of the same. You and we each acknowledge that the terms of this
Agreement are the exclusive and conclusive terms of our mutual agreement with
regard to the subject matter hereof.   15.   Any dispute or difference arising
with reference to the interpretation or effect of this Agreement, or any part
thereof, shall be referred to a Board of Arbitration (the “Board”) of two
(2) arbitrators and an umpire.       The members of the Board shall be active or
retired disinterested officers of insurance or reinsurance companies.       One
arbitrator shall be chosen by the party initiating the arbitration and
designated in the letter requesting arbitration. The other party shall respond,
within thirty (30) days, advising of its arbitrator. The umpire shall thereafter
be chosen by the two (2) arbitrators. In the event either party fails to
designate its arbitrator as indicated above, the other party is hereby
authorized and empowered to name the second arbitrator, and the party which
failed to designate its arbitrator shall be deemed to

4



--------------------------------------------------------------------------------



 



    have waived its rights to designate an arbitrator and shall not be aggrieved
thereby. The two (2) arbitrators shall then have thirty (30) days within which
to choose an umpire. If they are unable to do so within thirty (30) days
following their appointment, the umpire shall be chosen by the manager of the
American Arbitration Association and such umpire shall be a person who is an
active or retired and disinterested officer of an insurance or reinsurance
company. In the event of the death, disability or incapacity of an arbitrator or
the umpire, a replacement shall be named pursuant to the process, which resulted
in the selection of the arbitrator or umpire to be replaced.

    Each party shall submit its case to the Board within one (1) month from the
date of the appointment of the umpire, but this period of time may be extended
by unanimous written consent of the Board.       The Board shall make its
decision with regard to the custom and usage of the insurance and reinsurance
business. The Board is released from all judicial formalities and may abstain
from the strict rules of law. The written decision of a majority of the Board
shall be rendered within sixty (60) days following the termination of the
Board’s hearings, unless the parties consent to an extension. Such majority
decision of the Board shall be final and binding upon the parties both as to law
and fact, and may not be appealed to any court of any jurisdiction. Judgment may
be entered upon the final decision of the Board in any court of proper
jurisdiction.       Each party shall bear the fees and expenses of the
arbitrator selected by or on its behalf, and the parties shall bear the fees and
expenses of the umpire as determined by the party, as above provided, the
expenses of the arbitrators, the umpire and the arbitration shall be equally
divided between the two parties. The arbitrators may allocate any and all of the
costs and fees against the losing party upon a determination that the position
of the losing party was, in whole or in part, groundless, specious or otherwise
without merit or asserted primarily for the purposes of obfuscation or delay.  
16.   Additional terms and conditions applicable to this Agreement are set forth
in Schedule D. The provisions in Schedule A, Schedule B, Schedule C and
Schedule D attached hereto are hereby incorporated into, and form part of, this
Agreement.   17.   This Agreement, including the schedules attached hereto and
made a part hereof, may only be amended by written

5



--------------------------------------------------------------------------------



 



    agreement signed by the parties and approved by the Delaware Insurance
Department.

IN WITNESS WHEREOF, this Agreement is hereby executed by duly authorized
officers of the parties hereto as of the date first written above.

              CLEARWATER INSURANCE COMPANY    
 
           
 
  BY:   /s/ PETER H. LOVELL    
 
           
 
      AUTHORIZED SIGNATURE    
 
           
 
      PETER H. LOVELL, VP    
 
           
 
      NAME OF AUTHORIZED SIGNATORY    
 
            HAMBLIN WATSA INVESTMENT COUNSEL LTD.    
 
           
 
  BY:   /s/ F. BRIAN BRADSTREET    
 
           
 
      AUTHORIZED SIGNATURE    
 
           
 
      F. BRIAN BRADSTREET    
 
           
 
      NAME OF AUTHORIZED SIGNATORY    
 
            FAIRFAX FINANCIAL HOLDINGS LIMITED    
 
           
 
  BY:   /s/ PAUL RIVETT    
 
           
 
      AUTHORIZED SIGNATURE    
 
           
 
      PAUL RIVETT    
 
           
 
      NAME OF AUTHORIZED SIGNATORY    

6



--------------------------------------------------------------------------------



 



SCHEDULE A
INVESTMENT OBJECTIVES

1.   Investment for the long term always providing sufficient liquidity for the
payment of claims and other policy obligations.   2.   Ensure preservation of
invested capital for policyholder protection.   3.   Invest in accordance with
insurance regulatory guidelines.

INVESTMENT GUIDELINES

1.   Approach

All investments are to be made using the value approach by investing in
companies at prices below their underlying long-term values to protect capital
from loss and earn income over time and provide operating income as needed.
With regard to equities, no attempt is made to forecast the economy or the stock
market. The manager will attempt to identify financially sound companies with
good potential profitability which are selling at large discounts to their
intrinsic value. Appropriate measures of low prices may consist of some or all
of the following characteristics: low price earnings ratios, high dividend
yields, significant discounts to book value and free cash flow. Downside
protection is obtained by seeking a margin of safety in terms of a sound
financial position and a low price in relation to intrinsic value. Appropriate
measures of financial integrity which are regularly monitored, include
debt/equity ratios, financial leverage, asset turnover, profit margin, return on
equity, and interest coverage.
As a result of this bargain-hunting approach, it is anticipated that purchases
will be made when economic and issue-specific conditions are less than ideal and
sentiment is uncertain or negative. Conversely, it is expected that gains will
be realized when issue-specific factors are positive and sentiment is buoyant.
The investment time horizon is one business cycle (approximately 3-5 years).
As regards bonds, the approach is similar. No attempt is made to forecast the
economy or interest rates. The manager will attempt to purchase attractively
priced bonds offering yields better than Treasury bonds with maturities of
10 years or less that are of sound quality, i.e. whose obligations are expected
to be fully met as they come due.

7



--------------------------------------------------------------------------------



 



We do not regard rating services as being an unimpeachable source for assessing
credit quality any more than we would regard a broker’s recommendation on a
stock as being necessarily correct. In any form of investment research and
evaluation, there is no substitute for the reasoned judgment of the investment
committee and its managers.

2.   Liquidity

An adequate cash flow should be maintained to ensure that claims and operating
expenses are paid on a timely basis. An operating cash position is to be
maintained at appropriate levels and will be managed by the insurance operating
company in accordance with the approved list for investments as determined from
time to time by the Investment Committee. These securities will be managed by
the Insurance Company as part of the Treasury function and currently are
restricted primarily to Treasury and Agency securities of the U.S. government.

3.   Regulatory

Delaware Insurance Laws will be complied with, specifically Chapter 13 —
Investments.

4.   Diversification

The portfolio is to be invested in a wide range of securities of different
issuers operating in different industries and jurisdictions in order to minimize
risk.

5.   Prudent Person Rule

Prudent investment standards are considered in the overall context of an
investment portfolio and how a prudent person would invest another person’s
money without undue risk of loss or impairment and with a reasonable expectation
of fair return.
STRATEGY

1.   Maintain Adequate Liquidity

A review of portfolio liquidity is undertaken on a monthly basis. The liquidity
analysis determines how much of each portfolio can be converted to cash in a
given time period. Each company determines its liquidity requirements and the
liquidity of the portfolio must match the requirement.

8



--------------------------------------------------------------------------------



 



2.   Asset Allocation

The asset allocation will be determined by the Portfolio Manager and will
include short-term investments that will generate appropriate cash flows and
long-term investments in stocks, bonds, debentures and money market investments,
both domestic and foreign. The allocation will be in compliance with regulatory
guidelines and should meet policy liabilities.

3.   Foreign Exchange Risk

Any foreign currency investments and exposures would normally be hedged via the
use of forward foreign exchange contracts and/or currency options or preferably
by a natural hedge with foreign pay liabilities of the Insurance Company.
Unhedged foreign investments will be limited to 10% of invested assets at cost
if judged appropriate. Unhedged exposure above this amount must be approved by
the Investment Committee.

4.   Interest Rate Risk

Interest rate risk will be minimized primarily through investment in fixed
income securities with maturities less than ten years. While there are no
specific duration/maturity limits for convertible securities, these issues are
included in the total fixed income duration/term measure. Maximum fixed income
portfolio duration is limited to the equivalent of a ten-year term to maturity
Treasury security.
INVESTMENT POLICY MIX
The Investment Committee has established the following exposure ranges for
various asset mix classes:

              Range
Equities
    0-25 %
 
       
Fixed Income
    0-100 %
 
       
Cash
  Residual
 
       
Total
    100 %

Within the Fixed Income portfolio, the Taxable/Tax Exempt mix will be determined
relative to the consolidated tax position of the Insurance Company and the
relative investment attractiveness of available tax-exempt securities.
The Investment Committee will control the total asset mix and will give
performance objectives to the Investment Manager regarding the assets managed.

9



--------------------------------------------------------------------------------



 



RETURN EXPECTATIONS
Total asset mix policy is expected on an annual basis to result in returns
better than the Consumer Price Index plus 3% over a ten-year period before the
disbursement of investment management fees. However, in any one year, the annual
return may be significantly above or below this expectation.
INVESTMENT OBJECTIVE OF THE FUND MANAGER
The manager, subject to regulatory and company imposed constraints mentioned
elsewhere expects to provide additional returns to those returns that would be
earned by the alternative of passively managing a surrogate market index.
Performance of the Fund Manager is expected to result in the following returns:

     
All Equities
  S&P 500 + 1% point
 
   
Fixed Income:
   
 
   
Taxable Bonds
  Merrill Lynch Intermediate Treasury Index + 0.25%
 
   
Tax-Advantaged Bonds
  Lehman Brothers 3&5-Year State GO Indexes

Measured over four (4) year moving periods.

10



--------------------------------------------------------------------------------



 



AGGREGATE INVESTMENT LIMITS, PERMITTED INVESTMENT CATEGORIES AND INDIVIDUAL
INVESTMENT LIMITS
PERMITTED INVESTMENT CATEGORIES WITHIN ASSET CLASSES

     
Cash:
  Cash on hand, demand deposits, treasury bills, short-term notes and bankers’
acceptances, term deposits and guaranteed investment certificates.
 
   
Equity:
  Common shares, rights and warrants
 
   
Fixed Income:
  Bond, debentures, preferred shares, including those
convertible into common shares

All of the above may be either U.S. domestic, Canadian, or other foreign
investments.
Convertible preferred securities will be classified as equities if the preferred
dividend is not being paid.
Private placement issues in public companies are allowed.
INVESTMENT CONSTRAINTS
All investments will be made in accordance with all applicable legislation.
INDIVIDUAL INVESTMENT LIMITS
Any combination of investments in any one corporate issuer will be limited to a
maximum of 5% of admitted assets. Exposure beyond 5% will require approval of
the Investment Committee.
QUALITY CONSTRAINTS
The Investment Manager may invest in the permitted investment categories subject
to the following quality constraints:
Investments in money market instruments (less than or equal to 1-year term) will
be limited to the approved list. This list will include money market instruments
of the U.S. Treasury, agencies of the U.S. government, and as a minimum
commercial paper rated A1 by Moody’s and rated P1 or higher by Standard &
Poor’s.
Investments in bonds and preferreds will be limited by quality tier as follows:

11



--------------------------------------------------------------------------------



 



LIMITS AS A PERCENTAGE OF THE FIXED INCOME PORTFOLIO

              Bond Rating   % of Total   Min./Max.
A or better
    65 %   Min.
 
           
BBB
    35 %   Max.
 
           
BB, B
    10 %   Max.
 
           
C, D
    0 %    

The above limits are subject to adjustment to conform with the regulatory
requirements of Delaware State Insurance Laws.
Limits are determined on a cost basis and include convertible securities.
Downgrades will be taken into account when making new investments but will not
necessarily result in the sale of existing positions.
Securities unrated by the public rating agencies must be rated by the Investment
Manager and included as part of the categories above for the purposes of
determining overall exposure by quality tier.
Any exceptions to the above must be approved by the Investment Committee.
PROHIBITED INVESTMENTS
No loans will be made in any of the investment portfolios.
No Real Estate will be purchased without Investment Committee approval.
No mortgages on real estate will be purchased without Investment Committee
approval. The exceptions to this are obligations issued by an agency of the U.S.
Government, or by U.S. domiciled corporations that are issued as part of a
registered public offering that also meet the minimum quality tier requirements.
FOREIGN INVESTMENT LIMITS
Foreign securities may be purchased in compliance with established regulatory
guidelines and with the policy on foreign exchange risk outlined herein.
Foreign investments must be in the same kinds of securities and investments as
the Insurance Company is normally allowed.

12



--------------------------------------------------------------------------------



 



OTHER
Derivative securities may be purchased up to 2% of the portfolio’s cost at book.
Use of derivative investments is infrequent and for hedging purposes. Derivative
investments will be justified to the Investment Committee prior to use.

13



--------------------------------------------------------------------------------



 



SCHEDULE B
SERVICES
Investment Administration Services to be performed are:
Monthly

  —   daily processing of securities     —   portfolio accounting functions
including posting of all trades, monitoring investment income, corporate
actions, open payables and receivables     —   computation of all regulatory
figures     —   analysis and reconciliation of portfolios     —   yield review  
  —   computation of market decline tests     —   computation of liquidity
analysis     —   analysis of book values, e.g. bond amortizations and investment
provisions     —   analysis of gross gain and loss positions     —   cash flow
obligations     —   investment review meeting     —   NAIC and SVO filings     —
  custodial relationships     —   broker relationships

Periodic

  —   review and analysis of foreign exchange position     —   placement of
foreign exchange contracts, where appropriate     —   discussions with
regulators regarding portfolio (positions)     —   reporting to the investment
committee     —   reporting to the audit committee     —   general assistance
with accounting issues     —   maintaining contact with external auditors     —
  such other administrative services as the parties shall mutually agree from
time to time     —   5900 report on investment controls     —   performance
reporting     —   software provider (including e-Pam) — functioning and testing

14



--------------------------------------------------------------------------------



 



SCHEDULE C
FEE SCHEDULE
Investment fees are comprised of two parts:

      (A). The Base Fee Amount

and

      (B). The Incentive Fee Amount

(A)   The Base Fee Amount

  1)   Fees will be payable quarterly. Interim invoices may be issued based on
our estimates of the final fees payable.     2)   After the end of each calendar
quarter, FFH shall submit its investment management charges in accordance with
the schedule below.     3)   The charges are on a calendar year basis. They will
be calculated at the end of each calendar quarter based upon the average of the
market value of the funds at the close of business for the three (3) preceding
months.

          4)   MARKET VALUE   CHARGE
 
  On Total Market Value   .20%

(B)   The Incentive Fee Amount

The incentive fee amount relates to the investment management of equity
securities only.

          Annual Base Fee:   a) If performance equals or exceeds benchmark, base
fee is unchanged from current fee.     b) If performance is less than benchmark,
base fee is 90% of current fee.

          Maximum Fee:   1.75% (including base).

15



--------------------------------------------------------------------------------



 



          Benchmark:   S&P 500 + 200 basis points.

          Incentive Fee:
Continuous rate of 10 basis point for every 100 basis points of outperforming
the benchmark. (Incentive fee is in addition to base fee).
          Basis of Calculation:
Payable annually based on calendar year results. Not earned or paid unless
results since inception (net of all fees) exceed benchmark return.

          Inception Date:   January 1, 2003

(C) Fees on Realized Investment Gains
An additional management fee of 10 basis points may be earned if, the realized
gains exceed 1% of the average investment portfolio in any given year and
subject to cumulative realized gains on investments, exceeding 1% of the average
investment portfolio. This incentive fee will be calculated quarterly based on
the realized gains threshold and recorded when it becomes payable at the end of
each year.
(D) Maximum Investment Management Fee
Notwithstanding the foregoing, the maximum investment management fee payable in
any calendar year will be .40% of the Total Market Value (as calculated in
(A) 4) above); provided that any investment management fee not payable in any
calendar year as a result of the restriction in the preceding sentence will be
carried over to a succeeding calendar year, but the total investment management
fee payable in any such calendar year, including any carry-over payment, shall
be limited as provided by the preceding sentence.

16



--------------------------------------------------------------------------------



 



SCHEDULE D

1.   Notices

     Unless otherwise specified herein, all notices, instructions, advices or
other matters covered or contemplated by this Agreement, shall be deemed duly
given when received in writing (including by fax) by you or us, as applicable,
at the address or fax number set forth below or such other address or fax number
as shall be specified in a notice similarly given:
If to us:
CLEARWATER INSURANCE COMPANY
Mr. Anthony Narciso, Jr.
300 First Stamford Place
Stamford, CT 06902
Fax No.:
If to you:
HAMBLIN WATSA INVESTMENT COUNSEL LIMITED
95 Wellington Street West
Suite 802
Toronto, Ontario
M5J 2N7
Fax No.:
and
FAIRFAX FINANCIAL HOLDINGS LIMITED
Mr. Brad Martin
95 Wellington Street West
Suite 800
Toronto ON M5J 2N7
Fax No.:

2.   Governing Laws; Jurisdiction; Service of Process

     This Agreement shall be governed and construed in accordance with the laws
of the State of Delaware. Each of the parties thereto submits to the
jurisdiction of the state and federal courts of Delaware, in any action or
proceeding arising out of or relating to this Agreement and all claims in
respect of any such action or proceeding may be heard or determined in any such
court; and service of process, notices and demands of such courts may be made
upon you by personal service to the person and at the address contained in
Section 1 above as such person or address may be changed from time to time.

17



--------------------------------------------------------------------------------



 



3.   Insurance Department Approval

     This Agreement may be subject to the non-disapproval or approval of the
State of Delaware Insurance Department, and such terms and conditions hereof as
may be required by the State of Delaware Insurance Department to be altered or
amended shall be deemed acceptable to the parties hereto, to the extent same
shall not change the substance and intent of this Agreement.

4.   Inspection of Records

     You and we and the duly authorized representatives of each of us shall, at
all reasonable times, each be permitted access to all relevant books and records
of the other pertaining to this Agreement. You and your duly authorized
representatives shall provide to the State of Delaware Insurance Department
within fifteen (15) days of any request from the State of Delaware Insurance
Department thereof, copies of all your books and records as they pertain to us
(or any portion thereof as may be specifically requested).

5.   Headings

     The inclusion of headings in this Agreement is for convenience of reference
only and shall not affect the construction or interpretation hereof.

6.   Severability

     Each of the provisions contained in this Agreement is distinct and
severable and a declaration of invalidity or unenforceability of any such
provision or part thereof by a court of competent jurisdiction shall not affect
the validity or enforceability of any other provision hereof.

7.   Entire Agreement

     This Agreement and the documents to be delivered pursuant hereto constitute
the entire agreement between the parties pertaining to the subject matter of
this Agreement.

8.   Control

     Notwithstanding any other provision of this Agreement, it is understood and
agreed that we shall at all times retain the ultimate control of the investment
of our investable funds and we reserve the right, upon written notice by us to
you, to direct, approve, or disapprove any investment made by you hereunder or
any action taken by you with respect to any such investment. Furthermore, it is
understood and agreed that we shall at all times own and have custody of our
general corporate accounts and records.

18



--------------------------------------------------------------------------------



 



9.   Confidential Relationship

     The parties hereto will treat as confidential all information that is not
publicly available received from the other party.

19